MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                           Jul 18 2017, 9:12 am
court except for the purpose of establishing
                                                                        CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
estoppel, or the law of the case.                                        and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Cynthia Phillips Smith                                    Curtis T. Hill, Jr.
Lafayette, Indiana                                        Attorney General of Indiana
                                                          Abigail R. Recker
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          July 18, 2017
of the Parent-Child Relationship                          Court of Appeals Case No.
of J.C.M., J.O.M., and J.M.J.                             79A02-1701-JT-205
(Minor Children),                                         Appeal from the Tippecanoe
And                                                       Superior Court
                                                          The Honorable Faith A. Graham,
J.J. (Mother),                                            Judge
Appellant-Respondent,                                     The Honorable Tricia Thompson,
                                                          Magistrate
        v.
                                                          Trial Court Cause Nos.
                                                          79D03-1604-JT-39, 79D03-1604-
The Indiana Department of                                 JT-40, & 79D03-1604-JT-41
Child Services,
Appellee-Petitioner.




Riley, Judge.
Court of Appeals of Indiana | Memorandum Decision 79A02-1701-JT-205 | July 18, 2017         Page 1 of 19
                                 STATEMENT OF THE CASE
[1]   Appellant-Respondent, J.J. (Mother), appeals the trial court’s Order

      terminating her parental rights to her three minor children, J.C.M., J.O.M., and

      J.M.J. (collectively, the Children).


[2]   We affirm.


                                                      ISSUE
[3]   Mother raises one issue on appeal, which we restate as follows: Whether the

      Indiana Department of Child Services (DCS) presented clear and convincing

      evidence to support the termination of Mother’s parental rights.


                       FACTS AND PROCEDURAL HISTORY
[4]   Mother and J.M. (Father) 1 are the biological parents of three sons: J.C.M.,

      born March 30, 2008; J.O.M., born April 15, 2011; and J.M.J., born January 6,

      2013. Mother also has three older sons from prior relationships: L.M.S., born

      July 10, 2001; Jh.M.J., born September 13, 2004; and Jha.M.J., born February

      11, 2006. 2 Father and Mother are not married, but Mother stated that they

      were involved in an on-again/off-again relationship for about six years.




      1
        Father’s parental rights to the Children were terminated on December 27, 2016. Father does not participate
      in this appeal.
      2
        Although L.M.S., Jh.M.J., and Jha.M.J. were involved in the protective proceedings initiated by DCS,
      they are not subject to this appeal. Facts pertaining to the Children’s older siblings are included where
      appropriate.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1701-JT-205 | July 18, 2017              Page 2 of 19
[5]   On March 10, 2014, the Tippecanoe County office of DCS received a report

      alleging that Mother’s six children were victims of neglect. In addition, the

      reporting source claimed that L.M.S. and J.C.M. had been observed with black

      eyes, which they purportedly received at the hands of Father. It was further

      alleged that Mother instructed the children not to speak about what happens in

      their home. Concerns were also noted regarding the children’s use of

      inappropriate language and their exposure to drug use. On March 11, 2014,

      DCS received a second report concerning the six children. This time, it was

      alleged that a few of the children had missed “a concerning amount” of school,

      and an allegation of domestic violence in the home was raised. (DCS Exh. 3,

      Vol. I, p. 10). Additionally, J.C.M. was overheard telling people that he and

      the other children smoke marijuana and drink alcohol with Father and that

      Father forces the children to have sex with each other.


[6]   Following these allegations, DCS contacted Mother and requested to interview

      the children; however, Mother refused to cooperate without a court order.

      Accordingly, on March 11, 2014, the trial court held a hearing and issued an

      order to allow DCS to interview the children. Six-year-old J.C.M. disclosed to

      DCS that Mother and Father use a belt to punish them, and that his black eye

      was the result of being hit with a belt. J.C.M. also divulged that Father had

      “choked out” nine-year-old Jh.M.J. (DCS Exh. 5, Vol. I, p. 11). Eleven-year-

      old L.M.S. had bruises on his arm for which he did not provide an explanation,

      but Mother admitted that they were the result of her “smack[ing] him.” (DCS

      Exh. 5, Vol. I, p. 9). L.M.S. and Jh.M.J. added that, as punishment, the


      Court of Appeals of Indiana | Memorandum Decision 79A02-1701-JT-205 | July 18, 2017   Page 3 of 19
      children are forced to “do squats.” (DCS Exh. 5, Vol. I, p. 9). Eight-year-old

      Jha.M.J. informed DCS that Mother had instructed him and his siblings not to

      discuss what happens in their home at the threat of being taken away from their

      family. The children advised DCS that Father does not live in their home, but

      he visits occasionally. Almost-three-year-old J.O.M. and one-year-old J.M.J.

      were not interviewed due to their young age. When DCS spoke with Mother,

      she voiced her displeasure over the “system” becoming involved with her

      family and reported that she had been doing her best to manage her children’s

      “out of control” behaviors. (DCS Exh. 5, Vol. I, p. 9). On March 12, 2014,

      DCS filed a petition alleging all six children to be Children in Need of Services

      (CHINS).


[7]   On April 7, 2014, the trial court held an initial hearing on DCS’ CHINS

      petition. DCS was authorized to refer the family for services and certain

      conditions were implemented in order to allow Mother to keep the children in

      her custody. Following the hearing, Mother and the children submitted to drug

      screens. Mother and the three youngest Children all tested positive for cocaine

      and marijuana. The three oldest children were unable to be tested because their

      hair was too short. Based on the positive drug screens, on April 16, 2014, DCS

      removed the children from Mother’s custody. The three oldest children were

      placed in foster care, whereas the three youngest Children were placed in the

      home of their paternal grandparents in Grant County, Indiana. The paternal

      grandparents “provide a very welcoming, loving, stable environment to the

      [C]hildren” and intend to adopt them. (Tr. Vol. II, p. 166).


      Court of Appeals of Indiana | Memorandum Decision 79A02-1701-JT-205 | July 18, 2017   Page 4 of 19
[8]   On May 21, 2014, the trial court adjudicated the six children CHINS. On June

      9, 2014, following a dispositional hearing, the trial court issued a dispositional

      order, granting wardship of the children to DCS. In conjunction therewith, the

      trial court issued a Parental Participation Decree, which required Mother to, in

      pertinent part: contact DCS at least twice per month; obtain and maintain safe

      housing suitable for the children; refrain from consuming or possessing any

      controlled substances or alcohol; submit to random drug screens upon request;

      obtain and maintain a legal and stable source of income; enroll in any services

      referred by DCS and follow all recommendations from any assessments or

      evaluations; and obey the law. More specifically, and in accordance with DCS’

      recommendations, Mother was required to participate in supervised visits with

      the children, participate in home-based case management and follow all

      recommendations; participate in a substance abuse assessment and follow all

      recommendations; participate in a domestic violence assessment and follow all

      recommendations; and participate in a parenting assessment/parenting

      education and follow all recommendations.


[9]   At first, Mother’s participation was minimal, but by the end of 2014, she

      “became visibly serious about making necessary changes.” (DCS Exh. 6, Vol.

      I, p. 57). In early 2015, DCS was considering returning the children to

      Mother’s care for a trial-home visit. Mother was actively engaged with her

      home-based case management, participating in therapy, and regularly attending

      visitation with the children. Her interactions with the children were

      appropriate, and a loving bond was evident. Also, Mother was involved in a


      Court of Appeals of Indiana | Memorandum Decision 79A02-1701-JT-205 | July 18, 2017   Page 5 of 19
       substance abuse program and was making strides, as indicated by periods of

       sobriety. Moreover, Mother had been successful in maintaining housing, and

       while she changed jobs throughout the case, Mother was consistently employed

       to the extent that she was able to support herself. Nevertheless, when the time

       came to transition the children into the home, Mother declined. Mother

       indicated “that she felt as though she was not quite ready yet, she wanted to

       finish some services that she was participating in.” (Tr. Vol. II, p. 121).


[10]   Thereafter, Mother was unable to maintain the positive progress she had made.

       Mother relapsed in her marijuana use, and although she occasionally had

       negative drug screens, Mother consistently reverted to marijuana to cope with

       stress and being overwhelmed. The children—especially the oldest three—

       displayed disturbing behaviors and were shifted around to different foster

       homes. Eventually, in order to make visitations more manageable, Mother

       began spending time with the three oldest children apart from the youngest

       Children. Mother was “inconsistent” in “her belief in her ability to provide for

       all six of the children.” (DCS Exh. 6, Vol. II, p. 94).


[11]   Also, DCS and Mother’s service providers were concerned about Mother’s

       apparent ongoing relationship with Father and the dangers that such a

       relationship posed to both Mother and the children. During conversations with

       the children, it was discovered that Father had been present during some visits.

       Even more concerning, in April of 2015, Father “kicked in” Mother’s back door

       while the children were in the home, and “a dispute” ensued. (Tr. Vol. II, p.

       50). Father was subsequently arrested for this incident, and Mother eventually

       Court of Appeals of Indiana | Memorandum Decision 79A02-1701-JT-205 | July 18, 2017   Page 6 of 19
       obtained a protective order against him. However, even after Father was

       incarcerated for this occurrence, and notwithstanding the protective order, the

       jail phone logs indicate that Father and Mother continued to communicate.


[12]   In the summer of 2015, Mother was still struggling with her sobriety, but she

       had completed all required assessments, completed her substance abuse

       treatment program, was participating in weekly therapy sessions, and

       consistently visited with the children. Because of the need to keep the case

       moving forward and the fact that reuniting Mother with all six children in the

       necessary timeframe did not seem feasible, it was determined that the three

       oldest boys would be transitioned to their maternal grandmother’s care under a

       guardianship so that DCS could shift focus to help Mother reunify with the

       Children. Accordingly, on August 8, 2015, L.M.S., Jh.M.J., and Jha.M.J.

       moved to Memphis, Tennessee, to reside with their maternal grandmother.


[13]   Two weeks after the oldest boys moved to Tennessee, Mother was arrested and

       charged with operating while intoxicated endangering a person, a Class A

       misdemeanor; operating while intoxicated with a blood alcohol concentration

       of at least 0.15, a Class A misdemeanor; resisting law enforcement, a Level 6

       felony; possession of a synthetic drug with a prior possession conviction, a

       Class A misdemeanor; failure to stop after an accident with an unattended

       vehicle, a Class B misdemeanor; and disorderly conduct, a Class B

       misdemeanor. Mother subsequently pled guilty to driving while intoxicated

       with a blood alcohol concentration of at least 0.15, a Class A misdemeanor;

       possession of a synthetic drug with prior possession conviction, a Class A

       Court of Appeals of Indiana | Memorandum Decision 79A02-1701-JT-205 | July 18, 2017   Page 7 of 19
       misdemeanor; and failure to stop after accident with unattended vehicle, a

       Class B misdemeanor. Mother received an aggregate sentence of 730 days, of

       which 180 days were ordered to be served through Community Corrections

       with the remaining 545 days suspended to probation. As a result of her

       criminal conviction, Mother lost her subsidized housing and moved in with a

       friend. She additionally lost her driving privileges.


[14]   Also in August of 2015, Mother and Father were involved in another domestic

       dispute. DCS received information that “[Father] broke into [Mother’s] home,

       kept her from leaving the house, he and [Mother] w[ere] in the bathroom

       fighting, he—he beat on [Mother] and she was—she reported that she was only

       able to get away when she told [Father] that the children were coming for a

       visit.” (Tr. Vol. II, p. 123). According to Mother, however, “it was a domestic

       dispute on both parts, it wasn’t . . . just all [Father].” (Tr. Vol. II, p. 52). The

       police were called in response to the incident, and Mother sustained a black eye

       and several scratches. Father was convicted of numerous charges as a result of

       this incident and received a four-year sentence.


[15]   Mother’s growing frustration with DCS and her service providers resulted in

       her refusal to cooperate. Mother failed to maintain regular contact with DCS,

       and she failed to appear for all drug screens. Visits were cut short due to

       Mother’s erratic behavior and aggression towards service providers, and Mother

       was discharged from therapy and case management services due to her non-

       compliance. DCS also discovered that Mother was having conversations with

       the Children about the progress of the case, which triggered negative behaviors

       Court of Appeals of Indiana | Memorandum Decision 79A02-1701-JT-205 | July 18, 2017   Page 8 of 19
       in the Children—particularly J.C.M., who was repeatedly suspended from

       school and from riding the school bus.


[16]   On April 20, 2016, DCS filed a petition to terminate Mother’s parental rights to

       the Children. On July 15, 2016, and September 20, 2016, the trial court

       conducted a hearing on DCS’ termination petition. On December 27, 2016, the

       trial court issued an Order for Involuntary Termination of Parental Rights. In

       terminating Mother’s parental rights to the Children, the trial court concluded,

       in part, that “[t]here is a reasonable probability the conditions that resulted in

       removal of the [C]hildren from the parents’ care or the reasons for continued

       placement outside the home will not be remedied”; “[c]ontinuation of the

       parent-child relationship poses a threat to the well-being of the [C]hildren”; and

       “it is in the best interests of [the Children]” to terminate Mother’s parental

       rights. (Appellant’s App. Vol. II, pp. 19-20).


[17]   Mother now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                              I. Standard of Review

[18]   Mother challenges the trial court’s termination of her parental rights. It is well-

       established that “[a] parent’s interest in the care, custody, and control of his or

       her children is ‘perhaps the oldest of the fundamental liberty interests.’” In re

       G.Y., 904 N.E.2d 1257, 1259 (Ind. 2009) (quoting Troxel v. Granville, 530 U.S.

       57, 65 (2000)). In fact, the Fourteenth Amendment to the United States

       Constitution protects “the traditional right of parents to establish a home and

       Court of Appeals of Indiana | Memorandum Decision 79A02-1701-JT-205 | July 18, 2017   Page 9 of 19
       raise their children.” Id. Yet, “parental rights are not absolute and must be

       subordinated to the child’s interests.” S.L. v. Ind. Dep’t of Child Servs., 997

       N.E.2d 1114, 1122 (Ind. Ct. App. 2013) (internal quotation marks omitted)

       (quoting In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010)). Parental rights may be

       terminated if the “parents are unable or unwilling to meet their parental

       responsibilities.” In re G.Y., 904 N.E.2d at 1259-60. Nevertheless, the

       termination of a parent-child relationship is “an extreme measure and should

       only be utilized as a last resort when all other reasonable efforts to protect the

       integrity of the natural relationship between parent and child have failed.” K.E.

       v. Ind. Dep’t of Child Servs., 39 N.E.3d 641, 646 (Ind. 2015) (internal quotation

       marks omitted).


[19]   When reviewing a trial court’s termination of parental rights, our court does not

       reweigh evidence or assess the credibility of witnesses. In re G.Y., 904 N.E.2d at

       1260. Rather, we “consider only the evidence and reasonable inferences that

       are most favorable to the judgment.” Id. In addition, the trial court in the

       present case issued specific findings of fact and conclusions thereon. As such,

       we apply the two-tiered standard of review set forth in Indiana Trial Rule

       52(A): “[f]irst, we determine whether the evidence supports the findings, and

       second we determine whether the findings support the judgment.” Id. We

       “shall not set aside the findings or judgment unless clearly erroneous, and due

       regard shall be given to the opportunity of the trial court to judge the credibility

       of the witnesses.” Ind. Trial Rule 52(A). We will find clear error only “if the

       findings do not support the trial court’s conclusions or the conclusions do not

       Court of Appeals of Indiana | Memorandum Decision 79A02-1701-JT-205 | July 18, 2017   Page 10 of 19
       support the judgment.” In re G.Y., 904 N.E.2d at 1260 (quoting Bester v. Lake

       Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005)).


                                             II. Termination Statute

[20]   To support the termination of a parent’s rights, DCS must prove, in pertinent

       part, that a child has been removed from the home for a certain period of time,

       and

               (B) that one (1) of the following is true:
                  (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.
                  (ii) There is a reasonable probability that the continuation of
               the parent-child relationship poses a threat to the well-being of
               the child.
                  (iii) The child has, on two (2) separate occasions, been
               adjudicated a [CHINS].
               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must prove each element by clear and

       convincing evidence. In re G.Y., 904 N.E.2d at 1260.


[21]   On appeal, Mother does not specifically challenge any of the trial court’s

       findings; rather, she essentially asserts that the trial court’s findings, and the

       evidence supporting them, are insufficient to uphold the trial court’s

       conclusions regarding the elements of the termination statute. Mother concedes

       that DCS has established that the Children have been removed from her care

       for the requisite timeframe and that there is a satisfactory plan in place for the

       Court of Appeals of Indiana | Memorandum Decision 79A02-1701-JT-205 | July 18, 2017   Page 11 of 19
       Children’s care. Thus, Mother argues that DCS failed to prove that there is a

       reasonable probability either that the conditions that resulted in the Children’s

       removal and ongoing placement out of the home will not be remedied or that

       the continuation of the parent-child relationship poses a threat to the Children, 3

       and that termination is in the Children’s best interests. We will address each

       element in turn.


                                          A. Remediation of Conditions

[22]   In determining whether there is a reasonable probability that conditions will not

       be remedied, we must identify what conditions led to the Child’s “placement

       and retention” outside of the home and subsequently determine whether there

       is a reasonable probability that those conditions will not be remedied. K.T.K. v.

       Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). In making these

       decisions, “the trial court must judge a parent’s fitness as of the time of the

       termination proceeding, taking into consideration evidence of changed

       conditions—balancing a parent’s recent improvements against habitual

       pattern[s] of conduct to determine whether there is a substantial probability of

       future neglect or deprivation.” In re E.M., 4 N.E.3d 636, 643 (Ind. 2014)

       (citation omitted) (internal quotation marks omitted) (quoting Bester, 839




       3
         Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive; thus, DCS need only prove one of the
       three elements listed. See In re A.K., 924 N.E.2d 212, 220-21 (Ind. Ct. App. 2010), trans. dismissed. In this
       case, DCS did not allege that the Children have been twice adjudicated CHINS. Therefore, the relevant
       inquiry is whether DCS established the existence of a reasonable probability either that the conditions
       resulting in the Children’s removal or continued placement outside the home will not be remedied or that the
       continuation of the parent-child relationship poses a threat to the Children’s well-being.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1701-JT-205 | July 18, 2017             Page 12 of 19
       N.E.2d at 152; K.T.K., 989 N.E.2d at 1231). “Habitual conduct may include

       ‘criminal history, drug and alcohol abuse, history of neglect, failure to provide

       support, and lack of adequate housing and employment.’” K.E., 39 N.E.3d at

       647. DCS “is not required to provide evidence ruling out all possibilities of

       change; rather, it need only establish that there is a reasonable probability that

       the parent’s behavior will not change.” A.D.S. v. Ind. Dep’t of Child Servs., 987

       N.E.2d 1150, 1157 (Ind. Ct. App. 2013) (internal quotation marks omitted),

       trans. denied.


[23]   In this case, DCS became involved over allegations of neglect and physical

       abuse, as well as substance abuse and domestic violence. Although a safety

       plan was initially put in place for the Children to remain in Mother’s care, they

       were removed from her custody after Mother and the Children all tested

       positive for cocaine and marijuana. Thereafter, as indicated in the trial court’s

       findings, the Children remained wards of DCS based on Mother’s unresolved

       substance abuse, her continued contact with Father, her seeming inability to

       handle the needs of all six children, and her failure to fully cooperate with DCS

       and complete the recommended services. Mother now asserts that “[t]he facts

       in this case show [that she] made substantial progress. Flawless participation is

       not required.” (Appellant’s Br. p. 14). She argues that she, in fact, remedied

       the reasons for the Children’s removal because she

               attended drug treatment and was seventy days sober at the time
               of the second day of [the termination] hearing in this matter. She
               also obtained a protective order against [Father][.] Mother also
               received counseling for the domestic violence. . . . She also

       Court of Appeals of Indiana | Memorandum Decision 79A02-1701-JT-205 | July 18, 2017   Page 13 of 19
               crafted a safety plan to deal with any issues of domestic violence.
               . . . Father was no longer a threat at the time of the termination
               [hearing] as he was incarcerated at the Department of
               Correction[].


       (Appellant’s Br. p. 14) (internal citations omitted). With respect to her struggle

       to maintain sobriety during the pendency of the case, Mother blames DCS for

       refusing to provide in-patient drug treatment and thus claims that she “should

       not be penalized” for DCS’ failure to provide sufficient services. (Appellant’s

       Br. p. 15).


[24]   Mother’s argument is tantamount to a request that we reweigh evidence, which

       we will not do. The evidence establishes that nearly two and one-half years

       elapsed between the Children’s removal and the termination hearing. During

       that time, Mother failed to improve her position to the point of being able to

       care for the Children. At the time of the termination hearing, Mother did not

       have housing or transportation, she was unemployed, and she was incarcerated.

       Furthermore, Mother testified that she did not have any plans for where she

       would live upon her release, even though she stated that she only had thirty-

       three days left to serve. Most significantly, Mother admitted during the

       termination hearing that she was not yet capable of caring for the Children.

       Mother suggested that the Children remain with their paternal grandparents

       and that she be given additional time to implement the necessary changes.


[25]   Despite completing the substance abuse program recommended by DCS and

       independently engaging in follow-up services, Mother used marijuana


       Court of Appeals of Indiana | Memorandum Decision 79A02-1701-JT-205 | July 18, 2017   Page 14 of 19
       throughout the pendency of the case. DCS acknowledged that Mother

       requested in-patient treatment; however, as a matter of policy, DCS explained

       that it does not refer parents to in-patient treatment for marijuana issues.

       Regardless, the onus was on Mother—not DCS—to remedy her substance

       abuse issues. See In re B.H., 44 N.E.3d 745, 752 n.3 (Ind. Ct. App. 2015) (“[I]t

       is well established that DCS is not required to provide services before

       commen[c]ing termination proceedings.”), trans. denied. As to Mother’s claim

       that she had been sober for seventy days preceding the termination hearing, it is

       well-settled that the trial court is free to disregard efforts “made only shortly

       before termination and to weigh more heavily Mother’s history of conduct prior

       to those efforts.” K.T.K., 989 N.E.2d at 1234.


[26]   The trial court found that “Mother has not demonstrated an ability to protect

       herself from Father’s violence[,] let alone the [C]hildren.” (Appellant’s App.

       Vol. II, p. 18). During the CHINS investigation, Mother admitted to causing

       some of the bruises observed on the children, but the brunt of the physical abuse

       was indisputably committed by Father. Yet, despite court orders to the

       contrary, Mother maintained communication with him and permitted (or

       acquiesced to) his presence during her visits with the Children. While Mother

       should not bear blame for the domestic violence perpetrated against her, we

       find that her continued voluntary contact with Father is indicative of Mother’s

       inability to put the best interests and safety of the Children ahead of her own

       desires.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1701-JT-205 | July 18, 2017   Page 15 of 19
[27]   Moreover, although Mother participated in services at certain points

       throughout her case, even reaching a point where DCS believed that she was

       prepared for a trial home visit with all six children, Mother declined to have the

       children returned to her care and subsequently failed to maintain the progress

       that she had achieved. DCS re-referred Mother for therapy and case

       management services multiple times during the case, but Mother was

       consistently discharged for non-compliance. As the trial court found, “[f]or

       over two (2) years, all imaginable services have been offered and parents have

       either failed to participate consistently or to make substantial progress in those

       services.” (Appellant’s App. Vol. II, p. 19). Furthermore, the trial court aptly

       noted that both parents failed to “ma[k]e the children a priority” and instead

       “continue[d] to focus on drugs and each other rather than reunification with the

       children.” (Appellant’s App. Vol. II, p. 19). Accordingly, we find that there is

       sufficient evidence to support the trial court’s determination that there is a

       reasonable probability that the conditions which resulted in the Children’s

       removal and continued placement out of the home will not be remedied. 4


                                          B. Best Interests of the Children

[28]   The purpose of terminating a parent-child relationship is to protect the child,

       not to punish the parent. In re C.C., 788 N.E.2d 847, 855 (Ind. Ct. App. 2003),




       4
         As there is sufficient evidence of a reasonable probability that conditions will not be remedied, we need not
       address the alternative element of Indiana Code section 31-35-2-4(b)(2)(B) regarding whether the
       continuation of the parent-child relationship poses a threat to the Child’s well-being. See In re A.K., 924
       N.E.2d at 220-21 (discussing that because Indiana Code section 31-35-2-4(b)(2)(B) is written in the
       disjunctive, only one of the listed factors need be established).

       Court of Appeals of Indiana | Memorandum Decision 79A02-1701-JT-205 | July 18, 2017              Page 16 of 19
       trans. denied. Thus, while “[c]lear and convincing evidence need not reveal that

       the continued custody of the parent . . . is wholly inadequate for the child’s very

       survival[,] . . . it is sufficient to show . . . that the child’s emotional and physical

       development are threatened by the respondent parent’s custody.” K.T.K., 989

       N.E.2d at 1234-35 (first and fourth alterations in original) (quoting Bester, 839

       N.E.2d at 148). When considering whether termination would be in a child’s

       best interests, the trial court must “look beyond the factors identified by [DCS]

       and . . . look to the totality of the evidence.” A.D.S., 987 N.E.2d at 1158. “The

       trial court need not wait until the child is irreversibly harmed such that the

       child’s physical, mental and social development is permanently impaired before

       terminating the parent-child relationship.” K.T.K., 989 N.E.2d at 1235. It is

       well established that “[p]ermanency is a central consideration in determining

       the [child’s] best interests.” Id. (alterations in original) (quoting In re G.Y., 904

       N.E.2d at 1265).


[29]   Mother contends that the trial court’s determination that termination of her

       rights is in the best interests of the Children cannot stand because

               [i]t is clear that [she] has made some strides in both her personal
               stability and her ability to parent her [Children]. Mother is
               bonded to her [C]hildren. The [C]hildren have a relationship
               with their Mother, and it would not be in their best interests to
               have their relationship with their biological parent severed. Case
               law does not require that persons be model parents.


       (Appellant’s Br. p. 18).



       Court of Appeals of Indiana | Memorandum Decision 79A02-1701-JT-205 | July 18, 2017   Page 17 of 19
[30]   It is well established that “the recommendation by both the [DCS] case

       manager and child advocate to terminate parental rights, in addition to

       evidence that the conditions resulting in removal will not be remedied, is

       sufficient to show by clear and convincing evidence that termination is in the

       child’s best interests.” A.D.S., 987 N.E.2d at 1158. Here, DCS opined that the

       Children’s best interests would be served by terminating Mother’s rights. DCS

       discussed Mother’s ongoing struggle with sobriety and her failure “to utilize the

       services to the best of her ability to become rehabilitated. [Mother] continued

       to struggle with her relationship with [Father], continually putting the

       [C]hildren in jeopardy.” (Tr. Vol. II, pp. 144-45). The Children’s court-

       appointed special advocate (CASA) agreed that Mother’s parental rights should

       be terminated. Noting Mother’s unresolved issues, the CASA testified that “the

       [C]hildren need to have stability and they need to have a home and they need

       permanency. So we just can’t wait for [Mother] to get there.” (Tr. Vol. II, p.

       168). According to the CASA, the Children are bonded to their paternal

       grandparents, and they “follow the rules and regulations of the home[.] . . . It’s

       a very nice home; big yard, lots of age appropriate toys.” (Tr. Vol. II, p. 166).


[31]   Although she preferred a situation in which the paternal grandparents could

       obtain a guardianship in lieu of the termination of her rights, even Mother

       agreed that the Children’s interests required remaining in the care of their

       paternal grandparents. Admirably, Mother recognized the upheaval she caused

       in the Children’s lives, and she stated that she did not “want to cause them

       anymore than what they’ve already been through. . . . I don’t want them to


       Court of Appeals of Indiana | Memorandum Decision 79A02-1701-JT-205 | July 18, 2017   Page 18 of 19
       encounter anything else that is not positive, uplifting. I want to help them grow

       into positive young men.” (Tr. Vol. II, p. 63). Therefore, we find that DCS

       presented sufficient evidence to support the trial court’s determination that

       termination of Mother’s parental rights is in the Children’s best interests.


                                              CONCLUSION
[32]   Based on the foregoing, we conclude that DCS presented sufficient evidence to

       support the trial court’s Order terminating Mother’s parental rights to the

       Children.


[33]   Affirmed.


[34]   Najam, J. and Bradford, J. concur




       Court of Appeals of Indiana | Memorandum Decision 79A02-1701-JT-205 | July 18, 2017   Page 19 of 19